Citation Nr: 1618947	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-09 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a skin disorder, claimed as scrotal pain.

2. Entitlement to service connection for a left elbow disorder.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a left ankle disorder.

5. Entitlement to service connection for a right ankle disorder.

6. Entitlement to service connection for a low back disorder.

7. Entitlement to service connection for a cervical disorder.

8. Entitlement to service connection for a jaw disorder.

9. Entitlement to service connection for a traumatic brain injury (TBI).

10. Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from November 1972 to July 1976.  He also had periods of active duty with the U.S. Coast Guard from May 1986 to September 1986, from May 1987 to September 1987, and from May 1988 to September 1988.

This matter comes before the Board of Veterans Appeals (Board) from an August 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2016, the Veteran was scheduled for a videoconference hearing, at the RO, before a Veterans Law Judge.  As more fully explained below, the Veteran cancelled that hearing and requested another hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

At his request, the Veteran was scheduled for a videoconference hearing at the RO in January 2016.  In December 2015, his representative requested that the hearing scheduled for January 2016 at the Detroit RO be set up as a "three-way conference hearing near him (Grand Rapids, Michigan), as he is physically and financially unable to travel."  Thereafter, the videoconference hearing was cancelled.  In January 2016, his representative requested that the videoconference hearing be postponed so the Veteran could obtain additional medical evidence, to include a nexus statement.  The representative also noted that the "VBMS file is also empty at this time" and that they could not properly represent the Veteran without access to the file, prior to the hearing.  Finally, the representative noted speaking to a VSR who apparently indicated they could schedule a 3-way hearing with the Board at the Grand Rapids VAMC for August.  In light of the foregoing and in order to afford the Veteran every consideration, a remand is warranted in order to schedule him for another videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Attempt to schedule the Veteran for a videoconference hearing, before a Veterans Law Judge, in a three-way format in conjunction with the Grand Rapids VAMC or any other location amenable to the RO.  Schedule him for such hearing at the earliest opportunity, and notify him and his representative of the date, time, and location of his hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




